PER CURIAM.
We reject the plaintiff’s challenge to section 95.11(3)(a), Florida Statutes (1981), as an unconstitutional denial of access to the courts. Our supreme court has responded to the issues raised herein when it decided Slaughter v. Tyler, 126 Fla. 515, 171 So. 320 (1936), overruled on other grounds, Manning v. Serrano, 97 So.2d 688 (Fla.1957); accord Gasparro v. Horner, 245 So.2d 901 (Fla. 4th DCA 1971). Since the emancipated minor in the present case had access to the courts through his natural parents, the statute of limitations was not tolled during his minority.
Consequently, the order dismissing the complaint is affirmed.